Citation Nr: 0402276	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  98-16 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from May 1945 to July 1946, 
from November 1947 to July 1950, from January 1951 to April 
1952, from December 1953 to November 1954, and from June 1960 
to April 1975.  During his final period of service, he served 
in the Republic of Vietnam.  He died in March 1998, and the 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  

In an October 2000 decision, the Board denied the claim of 
entitlement to dependency and indemnity compensation benefits 
under 38 U.S.C.A. § 1318 and remanded the issue of 
entitlement to service connection for the cause of the 
veteran's death back to the RO.  The case has since been 
returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the appellant's claim has been obtained by the RO, and the RO 
has notified her of the type of evidence needed to 
substantiate his claim.

2.  The veteran served in Vietnam during the Vietnam era.

3.  The direct cause of the veteran's death in March 1998 was 
hepatic failure, with recurrent hepatocellular carcinoma 
listed in the death certificate as an underlying cause and a 
liver transplant for carcinoma listed as another significant 
condition contributing to death but not resulting in the 
underlying cause.

4.  At the time of the veteran's death, service connection 
was in effect for status post herniated lumbar disc, 
evaluated as 40 percent disabling; bronchitis with inactive 
tuberculosis and a history of pneumothorax, evaluated as 30 
percent disabling; post-operative residuals of a muscle 
hernia of the right leg and left knee degenerative arthritis, 
both evaluated as 10 percent disabling; and bunions, 
residuals of a left middle finger injury, bilateral defective 
hearing, and prostate cancer, all evaluated as zero percent 
disabling.

5.  The veteran's hepatic failure has been shown to be 
etiologically related to his type II diabetes mellitus, a 
disease which the VA has determined is etiologically related 
to herbicide exposure in Vietnam.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the veteran's death have been met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137, 1310, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 
3.312 (West 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), which has since been codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, was enacted.  
See also 38 C.F.R. § 3.159.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  

The Board has considered this new legislation with regard to 
the issue on appeal.  Given the favorable action taken in 
this decision, as described below, the Board nevertheless 
finds that no further assistance in developing the facts 
pertinent to this limited issue is required at this time.

Service connection may be granted for the cause of a 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  It is not sufficient to show that 
it casually shared in producing death; rather, it must be 
shown that there was a causal connection.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312. 

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era and has one of the diseases listed in 
38 C.F.R. § 3.309(e) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e), including type II 
diabetes mellitus.  See 38 C.F.R. § 3.307(a)(6)(ii).

Service connection may be granted for the cause of a 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  It is not sufficient to show that 
it casually shared in producing death; rather, it must be 
shown that there was a causal connection.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312. 

According to the veteran's death certificate, the direct 
cause of his death in March 1998 was hepatic failure, with 
recurrent hepatocellular carcinoma listed in the death 
certificate as an underlying cause and a liver transplant for 
carcinoma listed as another significant condition 
contributing to death but not resulting in the underlying 
cause.

At the time of the veteran's death, service connection was in 
effect for status post herniated lumbar disc, evaluated as 40 
percent disabling; bronchitis with inactive tuberculosis and 
a history of pneumothorax, evaluated as 30 percent disabling; 
post-operative residuals of a muscle hernia of the right leg 
and left knee degenerative arthritis, both evaluated as 10 
percent disabling; and bunions, residuals of a left middle 
finger injury, bilateral defective hearing, and prostate 
cancer, all evaluated as zero percent disabling.

Upon a review of the claims file, the Board observes that 
there is no evidence suggesting that the veteran had any 
chronic liver problems during service or immediately 
thereafter.  An August 1997 discharge summary from the Ohio 
State University Medical Center in Columbus, Ohio, however, 
contains the statement that the veteran had "end stage liver 
disease secondary to autoimmune hepatitis and possible Agent 
Orange exposure."  Also a February 1999 statement from a 
doctor at this same facility indicates that the veteran 
suffered from adult onset (type II) diabetes mellitus.

In view of this evidence, the Board requested that the 
veteran's claims file be reviewed by an appropriate doctor so 
as to obtain a medical opinion regarding the relationship 
between the cause of his death and either service or a 
service-connected disability.

Subsequently, in a May 2003 opinion, a VA physician who had 
reviewed the veteran's claims file noted that his liver 
cancer and cirrhosis of the liver were "undoubtedly" 
linked.  The physician was unable to provide a definitive 
answer to the question of whether exposure to Agent Orange 
could cause liver cancer.  Nevertheless, the physician 
indicated that, "to a reasonable degree of certainty," the 
veteran had cirrhosis related to his type II diabetes 
mellitus.  Indeed, the physician cited to the veteran's 
"development of liver disease in the setting of long-
standing diabetes."    

The May 2003 VA opinion substantiates a relationship between 
liver failure, the cause of the veteran's death, and type II 
diabetes mellitus.  While service connection was not in 
effect for type II diabetes mellitus at the time of the 
veteran's death, this disability (for purposes of this 
decision) is presumed to be service-connected under 38 
U.S.C.A. § 3.307(a)(6)(iii) because the veteran served in 
Vietnam during the Vietnam Era and, accordingly, is presumed 
to have been exposed to Agent Orange.  It thereby follows 
that the cause of the veteran's death is etiologically 
related to a disease resulting from service.  Accordingly, 
service connection is warranted for the cause of his death, 
and this claim is granted in full.




ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is granted.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



